DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second indexing feature in gap between the first wall and second wall of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed
subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
the terms “first serialization means” and “second serialization means” are only present in the claims.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:   
Regarding claim 1, line 5 has a typo: which is a physically distinct from structure defining the cell, - suggest deleting “a” or deleting “from”.
Regarding claim 6, the limitation “the second indexing feature is disposed in a gap between the second wall and the first wall,” the second wall is part of the cell, does not appear to represent applicant’s invention.  In applicant’s invention, the gap 548 is defined between the wall of the cell and the retainer, there is no gap between walls that form the cell, see para. [0088], [0096] from the instant application.
Appropriate correction is required.

Claim Interpretation
As a reminder, claim 17 is interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, applicant does not disclose how “all movement” is prevented, it seems that items (preforms) held within applicant’s cartridge can move up and down, for example if the cartridge fell or was turned over, the items in the cartridge would lift out of the retainer and thereby all movement within the cell is not prevented.  What structure of the cartridge prevents up and down movement of the item held within the retainer?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narazaki et al. (US 6202883).
Regarding claim 1, Narazaki discloses a cartridge capable of storing and conveying a plurality of preform charges, the cartridge comprising: 
a housing (frame portion 13); and 
a plurality of cells formed by walls 11 and 12 arranged within the housing, fig. 1, wherein within each cell is a retainer (walls forming seating portion 16, fig. 2A), which is physically distinct from structure defining the cell, wherein in use, the retainer is capable of receiving respective ones of the preform charges, the retainer comprising a first wall having a top and a bottom, fig. 2A, wherein the bottom of the first wall defines a first perimeter, and wherein the first perimeter defines an first internal area, wherein by virtue of a shape of the first perimeter and dimensions of the first internal area, the retainer is capable of maintaining a preform charge of a shape that corresponds closely to the retainer shape and size, in an as-received orientation during conveyance of the cartridge.  

    PNG
    media_image1.png
    511
    1169
    media_image1.png
    Greyscale

Regarding claim 2, the preform is not positively claimed, with this in mind, the retainer is capable of housing a preform charge having the same shape of the perimeter as the retainer.

Regarding claims 5 and 6, Narazaki teaches all of claim 1, as applied above.  Narazaka further teaches a feature, an opening portion at 17 in a gap between a first cell wall 12 and a second cell wall 12, fig 2A.  The opening is capable of engaging a complementary mating feature located proximal to compression-molding equipment in order to position the tray of Narazaki, depending on what features the compression-molding equipment have.  The limitation, “wherein engagement therebetween positions the cartridge in a defined location with respect to the compression-molding equipment, the second indexing feature thereby facilitating robotic removal of the preform charges from the cartridge” is considered to be intended use.  Robotic removal of the preform charges is not a structurally claimed aspect of applicant’s invention.  Applicant’s opening portion does not structurally define over the Narazaka opening portion since Narazaki’s opening portion is in the location described by the claim “an opening portion in a gap between a first and second cell wall.
According to MPEP 2114, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). A claim containing a "recitation with respect to the manner in which a claimed apparatus is 

Regarding claim 12, Narazaki further discloses that the plurality of cells are arranged in a 2-dimensional array, fig. 1.  

Regarding claim 13, Narazaki further discloses that the plurality of cells are arranged in a 3-dimensional array, fig. 11.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Narazaki in view of Kou (US 2006/0032902).
a cartridge capable of storing and conveying a plurality of preform charges, the cartridge comprising: 
a housing (frame portion 13); and 
a plurality of cells formed by walls 11 and 12 arranged within the housing, fig. 1, wherein within each cell is a retainer (walls forming seating portion 16, fig. 2A), which is physically distinct from 
Narazaki does not teach a sensor. 
 Masuko is analogous art in regard to housing for transporting/conveying pieces.  Masuko teaches a housing 1 with a stack of items at 7, fig. 3to be conveyed to different stations or for being stored, [0043], [0013].  Masuko further teaches that the housing contain a hygrometer (sensor) to measure relative humidity in order to manage humidity within the housing to prevent contamination and corrosion [0068].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stack of cartridges of Narazaki to include a hygrometer in order to provide information regarding humidity in order to help prevent corrosion and contamination of the items being stored in the cartridges, as per the teaching of Masuko.
Narazaki does not teach a tag. 
Kou is analogous art in regard to trays for transporting/conveying pieces.  Kou teaches a method of identifying items using a bar code, (indexing feature) held in a tray where the items in a tray are arranged in a matrix [0002], [0015].  Kou further teaches that the information includes correlation between components and support surfaces [0015] such that the identification provides serialization ability [0016]: method of tracking where “the method includes serially picking electrical components… and updating stored electrical component inventory data.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Narazaki to include the identification barcode means in order to keep track of the components within the tray, as per the teaching of Kou.
The retainer of Narazaki is capable of receiving a preform charge such that all movement within the cell of the received preform charge if an outer dimension of the preform corresponds closely to an .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Narazaki as applied to claim 1 above, and further in view of Sugimoto (US 2014/0166532).
 Regarding claim 3, the references applied above teach all of claim 1, as applied above.  the references applied above do not teach that the top of the first wall defines a second perimeter, wherein the second perimeter defines a second internal area, wherein the second internal area is larger than the first internal area, the first wall thereby tapering inwardly from top to bottom, the larger second internal area functioning as an ingress feature to facilitate receiving the preform charge in the retainer. 
Sugimoto teaches a container with cells for holding pieces.  The cell recesses of Sugimoto are tapered to be narrowed from an opening to a bottom for facilitating insertion and removal the objects into the recesses [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cavities of Narazaki to be tapered such that the upper region is wider than the bottom for facilitating insertion and removal of the objects, as per the teaching of Sugimoto.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Narazaki as applied to claims 1 and 5 above, and further in view of Kou (US 2006/0032902).
Regarding claim 4, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach a first indexing feature, wherein the first indexing feature associates respective ones of the preform charges with respective ones of the cells.  Kou is analogous art in regard to trays for transporting items.  Kou teaches a method of identifying items using a bar code, (indexing feature) held in a tray where the items in a tray are arranged in a matrix [0002], [0015].  Kou further teaches that the information includes correlation between components and support surfaces [0015] such that the identification provides serialization ability [0016]: method of tracking where “the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Narazaki to include the identification barcode means in order to keep track of the components within the tray, as per the teaching of Kou.

Regarding claim 7, the references applied above teach all of claim 5, as applied above.  The references applied above do not teach at least one actuation feature initiating an action.  As applied above in claim 4, Kou teaches a feature that transfers information from a tray to a data processing system, [0015-0016].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Narazaki to include the identification barcode means in order to keep track of the components within the tray, as per the teaching of Kou.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Narazaki as applied to claim 1 above, and further in view of Masuko et al. (US 2012/0103860).
Regarding claims 8 and 9, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach a hygrometer sensor with the cartridge.  Masuko is analogous art in regard to conveying pieces.  Masuko teaches a housing 1 with a stack of items at 7, fig. 3to be conveyed to different stations or for being stored, [0043], [0013].  Masuko further teaches that the housing contain a hygrometer (sensor) to measure relative humidity in order to manage humidity within the housing to prevent contamination and corrosion [0068].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stack of cartridges of Narazaki to include a hygrometer in order to provide information regarding humidity in order to help prevent corrosion and contamination of the items being stored in the cartridges, as per the teaching of Masuko.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Narazaki and Masuko as applied to claim 9 above, and further in view of Baseman et al. (US 5346518).
Regarding claim 10, the references applied above teach all of claim 9, as applied above.  Narazaki further teaches that stacks of trays are placed inside a housing: a hot air oven to dry, col. 6: 62-end, fig. 3 but does not specifically teach a heater and a fan.  Applicant’s cartridges similarly include a housing 208, [0083].    Baseman teaches a transportation (conveying) system housing 40 for transferring a stack of pieces, fig. 11 and 12, col. 16:1-15 the housing includes a heater at 102, fig. 12 and a fan 122, fig. 13, col. 16: 55-end.  The system of Baseman reduces contamination of pieces during manufacture, storage or transportation, col 1: 5-10 by removing vapor, col 1: 15-20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge of Narazaki to include a heater and a fan in order to reduce contamination of the pieces held in the cartridge.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Narazaki and Masuko as applied to claim 8 above, and further in view of Ku et al. (US 2012/0018347).
Regarding claim 11, the references applied above teach all of claim 8, as applied above.  the references applied above do not teach a display for presenting information about a status of the preform charges, as obtained from the at least one sensor.  Ku is analogous art in regard to housing items that are eventually used in an end product.  Ku teaches a housing formed from two covers 10 and 11, where the upper cover has a hygrometer sensor 31 and a display that indicates the degrees of humidity within the housing [0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge of Narazaki as modified above to include a display so that the data regarding the humidity detected by the hygrometer can be conveyed, as per the teaching of Ku.

Allowable Subject Matter
Claims 16-21 appear to define over the available prior art and are allowed.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 14 and 16 positively claim the preform charges.  Applicant provides a specific definition of a preform charge in paragraph [0007] of the instant application: “a preform charge is an assemblage of fiber-bundle-based preforms, formed by “tacking” together plural preforms.  A cartridge or tray holding a preform charge as defined by applicant in combination with the other structure of the cartridge is not found in the available prior art.  Claim 15 depends from claim 14.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799


ear